IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-60010
                          Summary Calendar
                       _____________________



GLORIA S. TINZIE; SAMMY TINZIE,

                          Plaintiffs - Appellants-Cross-Appellees,

                              versus

ROBINSON PROPERTY GROUP LIMITED
PARTNERSHIP, doing business as
Horseshoe Casino & Hotel;
XAVIER JONES,

                         Defendants - Appellees-Cross-Appellants.
_________________________________________________________________

      Appeal from the United States District Court for the
                 Northern District of Mississippi
                     USDC No. 2:97-CV-185-EMB
_________________________________________________________________
                          August 21, 2000

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gloria Tinzie was injured by an employee of the Horseshoe

Casino & Hotel, Xavier Jones, who was filling a slot machine with

coins at the time.    Mrs. Tinzie and her husband sued.   After a

bench trial before a magistrate judge, the trial court found that

the employee had been negligent, but that the majority of Mrs.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Tinzie’s claimed injuries were not credible.                As a result, the

court awarded damages of only $8,474.75. The plaintiffs now appeal

various   issues    related   to    the     trial,    and     the   defendants

cross-appeal, seeking to overturn the award. Finding no reversible

error, we affirm.

                                     I

     In December 1995, Mr. and Mrs. Tinzie visited the Horseshoe

Casino.   This casino is located in Tunica County, Mississippi, and

is owned and operated by the Robinson Property Group.                 As Mrs.

Tinzie was later walking down an aisle between rows of slot

machines, Jones was filling a nearby slot machine with coins.

Unfortunately, Jones spun at the wrong instant and struck Mrs.

Tinzie in the face.

     Mrs. Tinzie and her husband later sued on various grounds.

During the subsequent bench trial, the court admitted medical and

employment   records   concerning    Mrs.    Tinzie    into    evidence   that

suggested that her injuries were not as serious as she claimed.

The trial court also allowed Dr. George Wood to testify for the

defense as a medical expert over the Tinzies’ objections that his

designation as an expert had been untimely.           After the trial, the

court found that Jones had been negligent and awarded Mrs. Tinzie

$7,474.75 and Mr. Tinzie $1,000.




                                     2
       The Tinzies now appeal the admission of the evidence and the

judgment    by   the   trial    court.         The    defendants    cross-appeal,

asserting that the finding of negligence was clearly erroneous.

                                         II

                                         A

       The Tinzies first challenge the court’s denial of their motion

to strike Dr. George Wood’s expert testimony on the grounds that

the defendants’ designation of him as an expert was untimely.                     We

view lower court case management decisions like this one under the

abuse of discretion standard.             Rushing v. Kansas City Southern

Railway Co., 185 F.3d 496, 509 (5th Cir.), cert. denied, 120 S. Ct.
1171   (1999).      Having     reviewed       the    importance    of   Dr.   Wood’s

testimony,    the   prejudice     to   the     plaintiffs    of    allowing    that

testimony, the possibility that such prejudice could be cured, and

the defendants’ explanation for the delay, we find no abuse of

discretion.      See Sierra Club v. Cedar Point Oil Co., 73 F.3d 546,

572 (5th Cir. 1996).

       Second, the Tinzies contend that the trial court should not

have admitted Mrs. Tinzie’s medical and employment records because

both were hearsay.      But these records fall within the exceptions

803(4) and 803(6) to the hearsay rule.                 Thus, they were properly

admitted.




                                         3
     Third, the Tinzies attack the trial court’s findings of fact.1

We review such findings for clear error, and find none here.

See Malchi v. Thaler, 211 F.3d 953, 956 (5th Cir. 2000)

                                B

     On cross-appeal, the defendants challenge the trial court’s

negligence finding.    Having reviewed the evidence, we cannot

conclude that such a finding was clearly erroneous.

                               III

     For the reasons stated herein, the trial court’s judgment is

                                                  A F F I R M E D.




     1
      The Tinzies’ brief also tries to characterize an attack on
these findings of fact as an attack on the legal standard used by
the trial court in evaluating their claims. We disagree with this
characterization and treat the challenge solely as one to the
findings of fact.




                                4